Citation Nr: 0410878	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 for hysterectomy 
with removal of ovaries, secondary to pelvic adhesive disease.

2.  Entitlement to an evaluation in excess of 30 percent for 
pelvic adhesive disease.

3.  Entitlement to an assignment of a disability evaluation for 
depressive disorder in excess of 10 percent from September 13, 
1999 to February 9, 2003, and to an evaluation in excess of 30 
percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which granted service connection for depressive disorder and 
assigned a 10 percent disability evaluation effective September 
13, 1999 and denied an increased evaluation for the service 
connected hysterectomy with removal of ovaries secondary to pelvic 
adhesive disease.

By a rating decision dated October 2003, the RO granted a 
separated evaluation for pelvic adhesive disease and granted a 30 
percent evaluation effective September 13, 1999, continued the 50 
percent evaluation for hysterectomy with removal of ovaries 
secondary to pelvic adhesive disease, and increased the evaluation 
for depressive disorder to 30 percent disabling effective February 
10, 2003.


FINDINGS OF FACT

1.  The veteran's service connected pelvic adhesive disease with 
complete hysterectomy is manifested by the removal of the uterus 
and both ovaries.

2.  The veteran's pelvic adhesive disease is manifested by lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic pain, 
and bowel or bladder symptoms.

3.  Throughout the period under consideration the veteran has not 
experienced a depressive disorder to a degree that she has 
occupational and social impairment with reduced reliability and 
productivity.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for the 
service-connected hysterectomy with removal of ovaries secondary 
to pelvic adhesive disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7617 
(2003).

2.  The criteria for an evaluation of 50 percent for the service-
connected pelvic adhesive disease have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7629 
(2003).

3.  The criteria for a 30 percent evaluation for the period 
September 13, 1999 to February 9, 2003 for depressive disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2003).

4.  The criteria for an initial evaluation in excess of 30 percent 
for depressive disorder after February 9, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 
114 State. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 9, 
2000, for the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed a claim for an increased evaluation for her 
service connected hysterectomy with removal of ovaries, secondary 
to pelvic adhesive disease and for entitlement to service 
connection for depressive disorder in September 1999.  The RO 
decided this claim before the enactment of the VCAA in a rating 
decision dated May 2000 in which the veteran was denied an 
increased evaluation but was granted service connection for her 
depressive disorder and assigned a 10 percent evaluation effective 
September 13, 1999.  For this reason, there was a procedural 
irregularity in the development of the claim in that the veteran 
was not provided with the information required under VCAA until 
after the initial decision.  However, as a result of the ongoing 
development of the claims, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  The 
appellant was in fact provided with the information required under 
VCAA, and she had an opportunity to respond to the notices before 
the claim was re-adjudicated in October 2003.  

In November 2001 and December 2002, the RO sent the veteran 
letters providing the notices required under VCAA.  In the letters 
of November 2001 and December 2002, the RO explained the 
information and evidence needed to substantiate her claims for 
increased evaluations for a hysterectomy with removal of ovaries, 
secondary to pelvic adhesive disease and for depressive disorder 
with specific references to the need to provide medical evidence, 
which established that disabilities have increased in severity.  
The letters also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, that VA 
would attempt to obtain VA medical records or other medical 
treatment records that the claimant tells VA about.  With regard 
to the claimant's responsibilities in the development of the 
claim, the letters of November 2001 and December 2002 explained 
that the claimant needed to provide VA with such information as 
the names and addresses of persons and agencies having records 
relevant to the claim, along with a statement of the approximate 
time frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence she wanted VA to try to 
get for her.  Thus, the letters of November 2001 and December 
2002, as well as several other documents sent to the claimant 
during the course of the development of the claim, provided 
notices as required under the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  The 
initial notice letter was dated November 2001, or over one year 
after the RO initially decided the case.  Both 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) require that information be 
provided when the claim is filed, and, as noted in Bernard v. 
Brown, 4 Vet. App. 384 (1993), notice alone does not make a 
procedure fair, but rather, notice must be combined with an 
adequate opportunity to be heard.  In this case, such opportunity 
to be heard was provided to the claimant.  The development of the 
claim continued for more than a year after November 2001, and the 
veteran participated in that development.  In the year following 
November 2001, the veteran underwent a VA examination in February 
2003, and the veteran submitted additional medical evidence to the 
RO.  In October 2003, the RO reviewed this evidence, re-
adjudicated the claims, and sent the claimant a supplemental 
statement of the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and she has been provided with an adequate 
opportunity to be heard with an adequate opportunity to be heard 
with regard to the substantive matters covered in the notices.  In 
view of the development that has been undertaken in this claim, 
the requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand for 
further development is not required.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

II.  Increased evaluation for hysterectomy with removal of ovaries 
secondary to pelvic adhesive disease and pelvic adhesive disease

At her June 1997 VA examination it was noted that while on active 
duty the veteran underwent a cold knife conization of the cervix 
for dysplasia of the cervix.  She had a known diagnosis of 
endometriosis and underwent an exploratory laparotomy for 
treatment of this, for release of adhesions as well as two 
laparoscopic examinations.  She had a normal vaginal delivery in 
1987 while she was on active duty.  Subsequently, she had an 
anterior repair of the vagina for a cystocele.  She reported that 
she then had two ectopic pregnancies, both of these in the left 
tube, and these were treated with laparoscopic surgeries.  She 
indicated that she had two spontaneous miscarriages treated with 
D&C's.  She indicated that she became pregnant again in 1991 but 
delivered after she had left active duty.  Subsequently she 
continued to have recurrent problems with endometriosis.  She was 
treated with numerous medical therapies and ultimately in 1995 
underwent abdominal hysterectomy and bilateral salpingo-
oophorectomy.  She was currently taking Premarin and stated that 
she had pain with intercourse.  

The examination showed a well-healed small Pfannenstiel surgical 
incision.  There were small scars from previous laparoscopy 
procedures.  The pelvic examination showed external genitalia 
normal.  Mucosa was healthy.  There was good anterior vaginal wall 
support; cuff clean.  PAP smear was obtained.  Bimanual was 
negative other than minimal tenderness.  The diagnosis was normal 
post-operative GYN examination status post total abdominal 
hysterectomy bilateral salpingo-oophorectomy with adequate hormone 
replacement; history of recurrent endometriosis.  

At her October 1999 VA examination, the veteran reported that her 
gynecologic condition began with a history of pelvic inflammatory 
disease.  She indicated that she underwent a laparotomy, three 
laparoscopies, a cone biopsy and repair of fourth-degree tear 
during childbirth.  She reported that the cone biopsy was 
cancerous and she was treated with chemo and radiation therapy.  
The veteran indicated that she refused to have a hysterectomy.  
The veteran reported that in 1995 her PAP smear was positive for 
cancerous cells and she had a total hysterectomy due to the 
recurrence.  She stated that he abdominal discomfort became more 
severe after the hysterectomy.  She complained of abdominal, 
pubic, vaginal, and bilateral thigh numbness alternating with 
burning pain.  She indicated that she was unable to sit or stand 
for long periods.  The examiner noted that during the evaluation, 
the veteran constantly shifted from side to side on her buttocks 
due to the discomfort.  She stated that her social, family, and 
sex life were severely diminished.  She complained of abdominal 
pain with urination and bowel movements.  She stated she had 
occasional urine and fecal leakage.  The veteran also noted that 
she was being treated for depression and was emotional during the 
evaluation.  

The examination showed positive bowel sounds in all four 
quadrants.  Tender to palpation in lower right and left quadrants.  
No masses or organomegaly noted.  A pelvic sonogram was to be 
done.  The impression was that the veteran worked as a nurse up to 
two years ago and she was not able to function at the level 
necessary to be proficient at this time due to her physical and 
mental conditions.  The examiner noted that with adequate mental 
and psychiatric care, her condition might improve in the near 
future.  

A November 1999 VA sonogram showed status post hysterectomy and 
bilateral oophorectomy.  The uterus and ovaries were therefore not 
identified.  No masses or fluid collections were noted within the 
pelvis.  

An examination by Family Practice Associates dated January 2000 
for the Office of Disability Determination showed an assessment 
which included status post cervical cancer; history of 
endometriosis; chronic pelvic discomfort; Graves' disease by 
history; left-sided extremity weakness of unknown etiology; 
history of depression; history of migraine headaches; history of 
chronic pneumonia with right pleural effusion.  The examiner noted 
that based on the veteran's history and the physical examination, 
she did not appear to be able to do her current occupation.  

Examination reports from G.D.C., M.D., dated March and May 2000 
show that the veteran complained of chronic abdominal pain, 
greater than one year which had gotten worse over the past 6 
months and dyspareunia also greater than one year.  It was noted 
that the veteran was status post hysterectomy and bilateral 
salpingo-oophorectomy in 1995, ectopic pregnancy in 1989 and 1990 
and history of endometriosis who was now being admitted for 
diagnostic laparoscopy secondary to chronic abdominal pain.  The 
veteran indicated that the pain was worse with bowel movement and 
on urination.  Past medical history indicated significant for PID 
in 1987, history of Graves' disease, and pernicious anemia.  
History of infusion times 2 secondary to menorrhagia.  She had a 
total abdominal hysterectomy with bilateral salpingo-oophorectomy 
in 1995 secondary to CIN III of the cervix, PID and endometriosis.  
Also, had a rectal sphincterectomy in 1998.  History of normal 
spontaneous vaginal deliveries times two and history of two 
ectopic and spontaneous abortions times four.

The examination showed the abdomen to be soft, with diffuse 
tenderness; positive rebound.  There were no obvious lesions noted 
on the external genitalia.  The vagina was very tender in the 
posterior vaginal area.  Uterus and adnexa not appreciated because 
the veteran had a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.

The laparoscopy showed that upon surveying the veteran's abdomen, 
multiple adhesions were noted.  Adhesions between the intestines 
were noted.  Adhesions between the intestine and the abdominal 
wall and the abdominal sidewall were also noted.  A second 
incision was made approximately 2 cms from the pubic symphysis and 
in the midline.  The 5 mm trocar was then inserted into the 
incision.  The trocar was then withdrawn leaving the sleeve and a 
cauterizing scissors was then placed in the sleeve.  The thick 
adhesions noted between the intestine and the abdominal wall was 
then cut and cauterized.  Some of the adhesions between the 
intestines were also lysed.  Adequate hemostasis was visualized.  
After lysing the adhesions, the cauterized scissors were removed 
under direct visualization.  

An August 2000 examination by D.A.B., M.D., indicated that the 
veteran complained of a chronic, nagging bilateral groin and 
perineal pain.  She reported severe dyspareunia, chronic 
constipation requiring self-anal disimpaction, and chronic urinary 
retention requiring self-catheterization.  She stated that she 
felt so badly that she had days when she stayed in bed all day 
long.  It was noted that the veteran had a history of 
endometriosis in the past and stated that they have even found 
endometriosis in her left lower lung field.  It was noted that the 
veteran had a laparoscopic lysis of adhesions performed in March 
2000.  

The examination showed that the veteran had marked superficial 
tenderness throughout her abdomen.  There were no intra-abdominal 
masses.  There were no palpable hernias and the rectal examination 
showed minimal stool, but it was guaiac negative.  The impression 
was chronic pelvic and abdominal pain, anxiety disorder, and 
possible elements of depression.  The examiner's recommendation 
was no further surgery at this time.  The examiner noted that in 
the past she has had surgery with little relief of symptoms and in 
his experience, these nonspecific abdominal and pelvic pain 
syndromes were rarely helped by repeated abdominal explorations.  
The veteran was to pursue the pain clinic.  He indicated that if 
all modalities were exhausted by then, then a possible presacral 
neuroectomy by a gynecologist was a possibility.  The examiner 
tried to emphasize that surgery begets more adhesions and further 
problems.

A report from the New York Pain Center dated October 2000 
indicated that the veteran reported pain that traveled to her 
legs, to the mid thigh in the right leg, and into the groin over 
the left leg.  The veteran described a burning and sharp pain that 
was a 9/10 on the visual analogue scale.  The pain varied form 7 
to 9 depending on the day.  The pain kept her awake at night.  
According to the veteran and her husband, she was quite distraught 
at this point and was taking high dose opioid medications but she 
continued to have intolerable pain.  The veteran reported side 
effects from the medications including memory loss, cognitive 
dysfunction, and lethargy.  

The examination showed the abdomen was significant for diffuse 
superficial tenderness.  There were no masses appreciated or 
rebound.   There were good bowel sounds and had a non-palpable 
liver and spleen.  Negative Murphy's sign and negative examination 
for hernias.  It was explained to the veteran that she was on high 
dose of medication and has experienced opioid induced clonus.  She 
also relates that she was having uncontrolled jerking in her lower 
extremities when at rest.  The examiner noted that further 
increases in this medication would not be of any benefit to this 
patient and if anything she should be weaned.  The veteran had no 
axillary groin or cervical adenopathy.  The impression was pelvic 
pain with a profound reactive depression.  

Private treatment records from N.G., M.D., dated June to September 
2000 showed that there was a plan to repeat surgery for the 
veteran's adhesions.  The veteran complained of pelvic pain and 
felt miserable because she was doing enemas and catherizations, 
but indicated that the chiropractor made her feel better.  The 
veteran was given increases in her OxyContin.  In September 2000, 
the surgeon told the veteran that he did not feel that he could 
benefit her.

Social security administration disability determination dated 
December 2000 indicated that the veteran was under disability 
beginning June 1998 and entitled to Disability Insurance Benefits 
on the basis of her application of September 1999.  The veteran 
was noted as having the following severe impairments: status post-
cervical cancer; pelvic pain, and depression.

Treatment records from the New York Pain Center dated November 
2000 to June 2001 indicate that in November 2000 the examiner 
noted that the veteran recently had a differential spinal in which 
she had complete pain relief while the block was in place with 
full return upon discharge.  It was noted that this was indicative 
of somatic pain and this was explained to the veteran.  The 
veteran described a burning, sharp and constant pain that was a 
7/10 on the visual analogue scale.  It was there despite taking 
OxyContin.  It was not associated with any bowel or bladder 
dysfunction at this point.  The veteran continued to complain of a 
jerking motion into her lower extremities, which was 
uncontrollable.  

The examination showed that the veteran could flex her spine 
without difficulty.  There was no tenderness over the 
genitofemoral or ilioinguinal nerves.  There was some midline 
tenderness in the abdomen superior to the pubis.  There was a deep 
palpation type of pain.  The examiner explained to the veteran 
what differential spinal results meant and also explained that 
there were probably no nerve blocks that could be done to help her 
at this point.  The examiner was waiting for the MRI results and 
the veteran was to diminish her OxyContin and she was started on 
some Topiramate because the veteran was having significant 
dyspareunia with burning.

The veteran was seen in December 2000 and continued to complain of 
sharp, burning, constant pain located in the pelvic area radiating 
down the thighs and bilateral legs.  The veteran placed her pain 
at an 8 out of 10 and indicated the pain was made much better with 
medications.  It was noted that the Topamax was initiated at her 
last office visit for complaints of dyspareunia with burning.  The 
medication had some effect with these symptoms.  The veteran 
indicated that since her last visit, she had no change in physical 
or mental status.  Review of the systems was significant for 
constipation, abdominal pain, nausea related to diagnosis, and 
depression.  The examination noted at that point the veteran had 
done well.

The veteran was seen in January 2001 with continued complaints of 
pain in her pelvic area radiating down to the bilateral lower 
extremities.  The veteran placed her pain at a 9/10 and indicated 
that the pain was made worse when she did not take her 
medications.  She reported an increase in her pain and associated 
leg cramps.  She also reported increased difficulty sleeping and 
increased problems with constipation.  She indicated that all 
these problems have also affected her mood and produced a decrease 
in her mental status.  The veteran was again seen in March 2001 
with the same complaints and the examiner noted that they would 
continue to make medication changes until they found the most 
adequate and appropriate regimen for the veteran.

In April 2001, the veteran indicated that she was slightly better 
pain wise, but still continued to complain of not sleeping well at 
all.  It was noted that the veteran looked tired and 
uncomfortable.  The examiner indicated that most of the office 
visits were discussions regarding medications and making 
medication adjustments.  The veteran reported that her pain was 
located in the same area, which was pelvic and low back and down 
into both legs.  She described the pain as achy and constant.  The 
veteran placed her pain at an 8/10 and found the pain worse when 
she did not take her medication and with excessive movement.  She 
also reported some associated leg cramps and numbness in her lower 
extremities.  The examiner noted that at that point they would 
continue to make medication changes and discontinued her Klonopin 
and were reluctant form this point to continue the OxyContin.  A 
pfentanyl patch or perhaps the initiation of methadone for pain 
management was discussed.  The examiner was unsure if increasing 
the OxyContin would even provide any better pain relief for her.  

At her May 2001 visit, she complained of constant pelvic pain and 
associated numbness in the right thigh and right buttock and 
stated that it was starting to spread into her vaginal area and 
into her left buttock.  The veteran placed her pain at a 10/10 and 
continued to complain that she was not sleeping well.  She 
indicated that her pain had gotten worse since her last visit and 
she voiced concern due to the increase in numbness in her vaginal 
area, that sexual intercourse was becoming even more difficult.  
The examiner noted that at this point the veteran had done 
marginally.  She was continued on OxyContin as previously 
prescribed for sleep and ordered imipramine in conjunction with 
Ambien.  Her Topamax was increased and was to continue with all of 
her medications as previously prescribed.  The examiner also 
discussed proceeding with a caudal epidural to provide focal anti-
inflammatory properties and muscle relaxation with minimal 
systemic side effects.  The MRI showed mild degenerative disc 
changes L5-S1, no evidence of disc herniation, spinal stenosis or 
compromise of the neural foramen and very mild facet arthritis L3-
L4 level on the right.  Based on this, the examiner scheduled a 
nerve conduction study to be done.

In June 2001, the veteran reported that over the past month that 
her sleeping was slightly better and that her pain had decreased 
slightly.  She rated her pain as 7-8/10 and the caudal epidural 
was also discussed.  The veteran indicated that she would hold off 
on doing the block as she was to be moving to Texas in August.  
She would return in 10 months for the nerve block therapy.  The 
examiner noted that at this point the veteran was stable and would 
remain on her current regime.

Treatment records from EL Paso Pain Management dated December 2001 
to March 2002 indicate that the veteran complained of lower 
abdominal pain that radiated into the upper part of her lower 
extremities and the pain had gradually worsened since November 
1987.  She rated the pain as a 3 to 9 out of 10 when she was off 
the medications.  She reported sharp piercing pain and dull, 
throbbing and cramping pain at times.  She indicated that the pain 
also seemed to be getting worse with bowel problems and urinary 
retention.  She reported occasional nausea and depression, 
impaired sleep cycle, decreased physical activity, appetite, and 
libido.  She indicated that she had never contemplated suicide and 
concentration had been okay and sexual activity had decreased.  It 
was noted that she had been under the care of a pain clinic in New 
York and was escalated to a substantial opioids of 400 mgs of 
OxyContin twice per day.  She also was on Topamax for neuropathic 
pain and had experienced some mild clonic jerking at times.  

The examiner indicated that he like for the veteran to decrease 
the OxyContin to four 80 mg tablets a day.  It was noted that the 
veteran was showing significant side effects, which was clonus and 
mild clonic jerking which were opioid side effects as well as 
severe constipation and that had to be changed.  

In February 2002, the veteran indicated that her pain was recently 
exacerbated.  She stated that when it got to this level she 
usually got an exploratory laparotomy and lysis of adhesions.  She 
was having good bowel movements, but excruciating pain with 
dysesthesias radiating into her perineum and into her labia and 
vagina.  She reported intense pelvic floor pain along with that.  
She had no pain going into the thighs, no bloating, vomiting, 
nausea, or abnormal uterine bleeding.  It was noted that the 
veteran was still on high dose opiates and was taking OxyContin at 
240 mgs twice a day, with OxyIR for breakthrough pain.  She 
indicated that she was having definite problems with intercourse 
and functioning daily was really becoming a detriment due to the 
intensity of the pain.  The examiner indicated that he would like 
to perform superior hypogastric block to see if this might 
ameliorate her pain and see if there was any sympathetically 
maintained pain, this might significantly reduce her pain.  

Treatment reports from Clinics of North Texas dated October to 
November 2002 show that the veteran reported being diagnosed with 
ovarian cancer somewhere in the time frame in 1995 and had a 
hysterectomy and oopherectomy, radiation, and chemotherapy.  She 
indicated that the pain really became more severe after 1995.  She 
indicated that she had been treated by various pain physicians in 
New York and was placed on high dose OxyCotin up to 480mg two to 
three times a day with Clonidine, Klonopin and got some relief 
with that.  She reported that he husband was stationed in EL Paso 
and she saw another physician there who was able to wean her down 
to a lesser amount of OxyCotin and did a superior hypogastric 
plexus block which appeared to provide significant benefit and in 
fact she was down to 80mgs of OxyCotin and was off the Clonidine 
and Klonopin and was just taking some Topamax for myoclonus that 
she had related to the narcotic and some Oxy IR for breakthrough 
pain.  The veteran reported that her pain was primarily in the 
pelvic region and she also had some back pain going down into the 
legs.  She indicated that one of her pain physicians talked about 
caudal epidural injections but she moved before those were 
completed and her physician in EL Paso apparently did not think 
that that would be of much benefit.  The veteran indicated that 
she had some difficulty with urinary retention and with 
constipation but it was much better than it was.  She indicated 
that the pain was constant in nature and worsened with most any 
activity; stress, temperature change, and depression.  It had 
improved with pain medications, resting and relaxing.  She 
described it as a dull, aching, throbbing pain and did have some 
shooting pains that go down both legs, more on the left than the 
right.  She rated her pain as 6 to 7 on a 0 to 10 scale.  She 
stated that it frequently wakes her from her sleep and totally 
affected her life, limiting her ability to work, attend school, do 
house or yard work, recreational activities and sexual activities.  
She indicated that she spent most of her day watching television, 
lying down, and sleeping.  She denied any weakness or numbness in 
the lower extremities and has used various antidepressants.

During the examination, the veteran related chronic nausea.  She 
indicated that she had improvement with the use of marijuana, 
which was recommended by her doctor in New York and significantly 
improved her appetite and ability to eat.  She has not tried 
Marinol which the examiner indicated which might look at adding to 
stay within more legal bounds to see if that does not help 
maintain appetite.  The veteran denied urinary frequency or 
incontinence.  She denied hematuria or burning with urination.  It 
was noted that the veteran had a history of Graves' disease that 
was treated with radiation therapy.  The veteran's DTRs were quite 
hyperreflexic and there were two beats of clonus on the left and 
none on the right.  Sensation was perhaps slightly decreased in a 
nondermatomal fashion to pinprick on the right.  Strength appeared 
intact to manual muscle testing.  The abdomen was soft, nontender, 
not particularly distended.  There was some tenderness down past 
the pelvic brim into the suprapubic area and she had quite a bit 
of discomfort in that region.  It did not seem to be abdominal 
wall related but seemed to be more visceral deeper pain.  The 
examiner indicated that he would proceed with a further superior 
hypogastric plexus block and felt that opioid medications were a 
necessary part of assisting the veteran in managing her pain.

In March 2002 the veteran received a superior hypogastric plexus 
block and local epidural blood patch at the Surgical Center of EL 
Paso.

The veteran received her first superior hypogastric plexus block 
for her chronic pelvic pain at the North Surgical Center in 
November 2002.  The veteran was to return in two weeks for repeat 
superior hypogastric plexus block.  

At her February 2003 VA examination, the veteran reported having 
had a carcinoma of the cervix of grade 3 and underwent an 
abdominal hysterectomy with removal of both ovaries and tubes.  
The veteran stated that at the time of the surgery they found 
extensive endometriosis and pelvic adhesions, and these adhesions 
were described by the veteran as dense.  She indicated that prior 
to surgery the veteran had two ectopic pregnancies with 
exploration and laparoscopic examinations.  The tubes were 
repaired; however, the left tube became occluded after the second 
time.  She stated that she had postoperative radiation carried out 
for the cancer.  Since that time, she reported that she had been 
on Lupron injections in order to eliminate the multiple 
endometriosis.  The veteran indicated that she had multiple 
laparoscopic examinations with laser performed to eliminate the 
endometriosis, but this did not relieve the pain.  She indicated 
that the last laparoscopic was in 1998 and since that time she had 
been under pain management with little effect at all.  She had 
been seen by pain management board certified physician who stated 
that she was unable of getting any improvement and was unfit for 
gainful employment.  The veteran reported that she had difficulty 
controlling the bowel and bladder.  She reported having a 
sphincterectomy in 1996 because the bowel had been attached to the 
vaginal wall in an episiotomy repair.  The veteran indicated that 
she was unable to function because of pain and she had been under 
the care for all of her depression as well.

The examination showed guarding of the lower abdomen and no masses 
were palpated.  There was no rebound tenderness.  The pelvic 
examination showed a negative Skene, urethra and Bartholin gland.  
The cuff of the vaginal vault appeared healed.  There was some 
loss of estrogen effect.  No masses were palpated and there was 
tenderness in both adnexal areas.  On rectovaginal, there was some 
tenderness of the adnexae, tenderness of the uterosacral 
ligaments; however, no masses were palpated.  The hemoccult was 
negative.  The examiner indicated that he felt the veteran would 
be unfit for employment unless pain management could help.  He 
indicated that the veteran's pain was related to her service 
connected disability.  In reviewing the service medical records, 
the examiner noted that he did not find the surgery dictation as 
to the extent of the endometriosis or the amount of involvement or 
the adhesion.  He could not find her treatment of the cancer of 
the cervix.  The veteran stated she was treated with radiation.  
It was indicated that the veteran had removal of both ovaries, 
which should have eliminated active endometriosis.  The examiner 
noted that most of what he had found was the history provided by 
the veteran.

An addendum to the February 2003 examination indicated that the 
examiner noted that after reviewing the claims file there was no 
finding of a pathology report showing endometriosis.  The surgery 
report revealed no endometriosis and normal tubes, ovaries, 
uterus, and cervical squamous atypia.  Laparoscopic report only 
reported adhesions but no endometriosis.  The examiner opined that 
it was less likely than not that the veteran had endometriosis.

Criteria

The RO has rated the veteran's hysterectomy with removal of 
ovaries secondary to pelvic adhesive disease as 50 percent 
disabling under Diagnostic Code 7617.  Under Diagnostic Code 7617, 
complete removal of the uterus and both ovaries is assigned a 100 
percent rating for three months after removal, and a 50 percent 
rating is assigned thereafter.  38 C.F.R. § 4.116, Diagnostic Code 
7617.  In 1995 the veteran underwent an abdominal hysterectomy and 
a bilateral salpingo-oophorectomy.  She was awarded a 100 percent 
disability evaluation for the three-month period following this 
surgery and 50 percent thereafter under Diagnostic Code 7617.  The 
currently assigned 50 percent disability evaluation is the maximum 
amount of compensation allowed under the schedule for the removal 
of the uterus and both ovaries.

The RO has separately rated the veteran's pelvic adhesive disease 
as 30 percent disabling under Diagnostic Code 7614.  Under 
Diagnostic Code 7614, a disease or injury of the fallopian tube, 
including PID, with symptoms that are not controlled by continuous 
treatment will be assigned a 30 percent evaluation.  38 C.F.R. § 
4.116, Codes 7614 and 7615.

Endometriosis with lesions involving the bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel and bladder 
symptoms will be assigned a 50 percent evaluation.  38 C.F.R. § 
4.116, Diagnostic Code 7629.

Under the VA Rating Schedule, when an unlisted disability is 
encountered, it is permissible to rate it under a closely related 
disease or injury in which not only the function affected but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. 4.20 (2003).  

Analysis

After having carefully considered the matter, it has been 
concluded that, based on the veteran's relevant medical history, 
the current diagnosis and demonstrated symptomatology, she is most 
appropriately rated under Diagnostic Code 7629.  Although the 
addendum to the February 2003 VA examination indicated that it was 
less likely than not that the veteran had endometriosis, the 
veteran had, in previous medical records, been diagnosed with 
endometriosis with adhesive disease.  She has complained of 
abdominal pain with urination and bowel movements.  In 2000 the 
veteran had a laparoscopy, which showed adhesions between the 
intestines, and the abdominal wall and the abdominal sidewall were 
also noted.  A second incision was made approximately 2 cms from 
the pubic symphysis and in the midline.  The 5 mm trocar was then 
inserted into the incision.  The trocar was then withdrawn leaving 
the sleeve and a cauterizing scissors was then placed in the 
sleeve.  The thick adhesions noted between the intestine and the 
abdominal wall was then cut and cauterized.  Some of the adhesions 
between the intestines were also lysed.  Even after this 
laparoscopy, the veteran continued to have bowel and bladder 
symtomatology.  

In this case, the evidence demonstrates that the veteran's pelvic 
adhesive disease more nearly approximates the criteria for a 50 
percent rating under Diagnostic Code 7629 for lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel and 
bladder symptoms.  This is the maximum amount of compensation 
allowed under this diagnostic code.  There is no medical evidence 
of malignant neoplasms of the gynecological system or breast, 
which would warrant a higher evaluation under Diagnostic Code 7627 
(2003).

III.  Depressive disorder

March 1999 progress notes from Samaritan Family Health Center 
indicated that she wanted a referral to a psychiatrist due to her 
complaints of depression, irritability, anxiousness, inability to 
sleep, and basically the inability to function.  She reported a 
history of depression dating back to 1995 when she was started on 
Prozac and was doing reasonably well for a number of years until 
she noticed an increase in her depressive symptoms.  She related 
her depression to her ongoing marital problems and the fact that 
her oldest child who was ten was diagnosed with Epilepsy and had 
been having grand mal seizures frequently.  It was noted that the 
veteran was suffering from depression/adjustment disorder and 
would like to be referred to a psychiatrist.

In early September 1999, the veteran's dose of Zoloft was 
increased.  A report dated September 1999 from Samaritan Family 
Health Center indicated that the veteran was seen with the 
complaint of not feeling well.  She stated that her mood did not 
improve with increasing the dose of Zoloft and she had been on 
that dose for four weeks.  She indicated that since the beginning 
of her depression she had been on Prozac and Zoloft with no 
apparent improvement.  She indicated that she continued to be sad 
and snapped at her children and was not able to tolerate stress in 
her life.  The assessment was depression, unresponsive to 
medications.  Prozac and Zoloft were discontinued.  The veteran 
was given samples and prescription for Wellbutrin.  In November 
1999, the veteran was seen for a follow-up and reported that she 
had consulted a psychiatrist two weeks ago who encouraged her to 
continue on Wellbutrin twice a day for her depression.  The 
veteran stated that she felt somewhat better as far as her 
depressive symptoms.  

At her October 1999 VA examination, the veteran reported that she 
was referred for a mental health examination as she was 
experiencing distress related to her medical problems.  She 
indicated that she had three years of college and she was trained 
as a LPN and last worked in June of 1997.  She indicated that she 
suffered depression after the birth of her child in 1991 and after 
her hysterectomy in June 1995.  The veteran reported seeing a 
counselor on a regular basis and was the chaplain at her husband's 
Army base.  She indicated that she saw a marital counselor with 
her husband as she recently had experienced some marital problems 
and saw a psychiatrist on an ongoing basis.  She reported taking 
Wellbutrin twice a day and had a prescription for Valium p.r.n.  
She indicated that she had never been psychiatrically hospitalized 
and never attempted suicide and denied any history of alcohol or 
drug abuse.  She reported that she was experiencing an increase in 
depression and stress related symptoms, including some social 
isolation, a sleep and appetite disturbance, general anxiety and 
dysphoria.  The veteran indicated that her symptoms were secondary 
to her medical problems and the fact that she constantly felt 
physically poor.  She reported ongoing symptoms of dysphoria, 
anxiety, distress, worry, rumination, periods of social isolation, 
fatigue, loss of appetite, sleep disturbance, feelings of 
hopelessness and despair, secondary to her reported chronic 
medical difficulties.

The examination showed that the veteran's appearance, attitude and 
behavior were well within normal limits.  Her attire was neat and 
appropriate and hygiene was good.  She was cooperative to the 
evaluation and she answered all questions appropriately.  Her 
speech was productive but was not spontaneous.  It was also 
relevant and coherent.  Her thought processes were rational, 
coherent and goal directed.  There was no evidence of confusion, 
hallucinations, or delusions.  Mental status testing finds her 
simple day-to-day short-term memory and concentration skills to be 
intact with no significant problems noted.  She was oriented times 
three and her intellectual skills were estimated to be average to 
above average range.  The veteran's mood was mildly depressed and 
her affect was constricted but appropriate.  She did present as 
capable of expressing affect appropriately in social situations.  
There was no evidence of any psychotic symptoms associated with 
her depression and her insight and judgment regarding her 
depression were good.  The examiner noted that as a direct result 
of the direct relationship between this veteran's medical problems 
and depression, the treatment of her depression had met with 
minimal success at best.  This was due to the fact that her 
medical problems persist.  Nevertheless, the veteran was motivated 
to continue with her current treatment, which was quite 
appropriate for her needs.  The examiner indicated that the 
veteran's history suggested that despite her history of mild 
depression, as described in his report, she was able to maintain 
herself in employment as an LPN until her medical problems 
reportedly worsened approximately two years ago.  The diagnosis 
was depressive disorder, not otherwise specified and she was 
assessed a Global Assessment of Functioning (GAF) score of 70.

An examination report dated November 1999 from D.J.M., PhD, for 
the New York State Department for Temporary and Disability 
Assistance, indicated that the veteran reported difficulties with 
pelvic adhesive disease, limited use of her right arm, depression 
chronic medical problems, and in remission from cancer.  The 
veteran reported having four years of college and a RN degree and 
indicated that she was receiving therapy at a local Veteran's 
Administration Office.  The veteran's medications included 
Wellbutrin and Imipramine and she took other medications for 
health problems.  The veteran indicated no psychiatric 
hospitalizations and she indicated she worked at a local medical 
clinic for three months as a nurse, but left due to medical 
reasons.  She indicated she worked part-time as an RN before that 
and when asked if she could work now, she said no because she 
could not function on the medications she was on.  She stated that 
her arm was of little use to her and she was in chronic pain.  The 
veteran indicated that her mood most days was dreary and the 
veteran denied suicidal ideations or attempts and her mood today 
would be described as exhibiting a mildly dysphoric trend with a 
constricted range.  It was noted that the veteran cried 
occasionally during the interview.  

The examination showed that her general appearance seemed fine 
although she exhibited obvious difficulties with use of her right 
arm.  Attitude and behavior were noted as fine and dress and 
hygiene were fine.  There were no mannerisms or movements seen and 
she responded and related very well.  Characteristics of speech 
were good and there were no signs of any psychiatric disturbance.  
It was noted that the veteran did admit to several symptoms of 
depression and stated that they had existed for two years now.  
She indicated that the current medications she was receiving were 
not helping and symptoms included weight loss, fatigue, extreme 
sensitivity, sleep impairment, appetite impaired and anhedonia.  
The veteran was off by one day on the current date, but did know 
the current town.  She did not describe any difficulties with her 
memory.  She did indicate that she did have difficulties with 
attention and concentration.  Her fund of memory seemed reasonably 
well preserved and could spell the word world backwards correctly 
and quickly.  Judgment seemed good and her plans for the future 
were "to get better, go back to work, I love my job".  The veteran 
indicated that a typical day often depended on how she felt.  When 
it was worse she did not get out of bed and could not drive.  She 
often sat at home and read and watched television.  She did have 
some friends and interests, but lost some interest in previous 
hobbies and activities.  The veteran denied current difficulties 
with her activities of daily living and indicated that her 
children did most of the household chores.  She indicated that she 
could not lift or stoop, or do much with her right arm.  The 
examiner opined that the veteran appeared to be exhibiting mild to 
moderate depressive symptoms secondary to loss of function and 
medical problems.  

In a report dated January 2000 from Family Practice Associates to 
the Office of Disability Determination, it was noted that the 
veteran had a history of depression in the assessment.

An October 2000 report from the New York Pain Center indicated 
that the veteran had good judgment and insight and was oriented to 
person, time, and place.  Her mood was somber and her affect flat.  
The impression was pelvic pain with a profound reactive 
depression.  The examiner indicated that the veteran was on a very 
large dose of Prozac but was still very depressed.  She had been 
on this medication for several years and the examiner believed it 
might be wise to change at this point.  She was switched to 
Effexor.

Social security administration disability determination dated 
December 2000 indicated that the veteran was under disability 
beginning June 1998 and entitled to Disability Insurance Benefits 
on the basis of her application of September 1999.  The veteran 
was noted as having the following severe impairments: status post-
cervical cancer; pelvic pain, and depression.

A report from the New York Pain Center dated March 2001 indicated 
that the veteran complained of difficulty sleeping which in turn 
has led to an increase in her depression and an increase in her 
pain.  The examiner noted that the veteran appeared uncomfortable 
and looked pale and tired.  She was alert and oriented to time, 
place, and person.  Her memory was intact and her mood was 
slightly depressed.  Her affect was appropriate and her judgment 
and insight were good.  

A report from the North Texas Surgical Center dated November 2002 
indicated that the addition of an antidepressant would also be 
helpful to treat the reactive depression that had gone along with 
the chronic pain problem.  The examiner indicated that the veteran 
would be tried on Celexa.

At her February 2003 VA examination, the veteran reported that she 
was in chronic pain and had difficulty sleeping.  She indicated 
that it was hard to get to sleep and hard staying asleep and got 
approximately a total of four to five hours with several 
awakenings in the course of the night.  She indicated that 
sometimes she felt very depressed and when she felt this way her 
mood was down, she had no ambition, did not want to do anything 
had very low energy and stayed in bed sometimes for a few days at 
a time essentially not doing anything.  These periods of feeling 
down occur a few days at a time and might occur once every two to 
three weeks.  She also felt that in this pattern of being 
depressed for several days at time that she had let her family 
down and had not been relating very well with her children.  She 
also got frustrated as part of that pattern.  She stated that she 
had felt hopeless in the past and that she still did sometimes.  
The veteran mentioned that she talked to the chaplain one time per 
week, usually and that she also had a girlfriend who she talked 
to.  She indicated that she has talked to the chaplain about some 
negative aspects of her relationship with her husband, as well as 
her own depression.  It was noted that the veteran was being 
treated by her general practitioner who prescribed antidepressant 
medication for her which was Celexa.

The examination showed that the veteran was casually and 
appropriately dressed.  It was noted that her affect was generally 
flat throughout the session and she was without animation, 
speaking in an almost monotone voice and displaying little affect.  
She was oriented time four.  Her short-term memory was tested by 
giving her three unrelated words and asking her to recall them 10 
minutes later.  She was able to recall one word and then with help 
a second word indicating fair to poor short-term memory.  There 
was no evidence of formal thought disorder in the sense of 
derailment, tangentially or circumlocution.  There was no evidence 
of hallucinations or delusions.  The veteran stated her appetite 
was poor and that her doctors were considering changing her 
medications to assist her with improving her appetite.  She had 
moderately good eye contact and the veteran indicated that she 
drank one or two glasses of wine per two months and did not 
consume any illegal or nonprescribed drugs.  She smoked about a 
half a pack of cigarettes a day, which was down from a pack a 
number of months ago.  The veteran's cognitive functioning was 
further tested by giving her a couple of pairs of related words 
and asking her to state their similarities and differences.  It 
was noted that she did well on this task.  She was also given a 
couple of proverbs and asked to state their meaning in order to 
assess her ability to engage in abstract thinking.  She did well 
on one proverb and a little less well on the second one.  Overall, 
her abstracting ability was within normal limits.  The veteran was 
given a serial 7's task in which she was asked to count backwards 
from 100 by 7.  This task measures a persons ability to count 
backwards from 100 to 7.  The veteran did only fairly well on this 
task, having trouble concentrating.  She also stated that she was 
not good in mathematics and did almost all calculations on a 
calculator.  It was noted that the veteran had no difficulty in 
maintaining her personal hygiene and no difficulty in carrying on 
her basic activities of daily living except during a two or three 
day period that occurred every two or three weeks when she was 
feeling quite depressed.  On those days she might do a little less 
well in maintaining her personal hygiene and activities of daily 
living.  The diagnosis was depression secondary to chronic pain.  
The veteran was assessed a GAF score of 62.  The examiner noted 
that the veteran's depression produces mild to moderate 
dysfunction in her social interactions, work potential, and 
quality of life.

An addendum to the February 2003 VA examination indicated that a 
comparison of the November 1999 VA examination with the present 
one revealed considerable similarity and showed that the veteran's 
depressive disorder had changed little.  It was noted that the 
veteran's depression produced occasional occupational and social 
impairment with intermittent periods of inability to perform 
occupational tasks.  Her depression did not produce gross 
impairment of occupational or social functioning nor did it 
produce deficiencies in most areas such as work, family relations, 
judgment, or thinking.  Her speech was not illogical and she did 
not have an inability or difficulty in establishing and 
maintaining effective relationships.  She did not have panic 
attacks, impaired judgment, or disturbances in abstract thinking.  
The examiner also noted that the veteran's symptoms were not fully 
controlled by continuous medication and appeared to be somewhat 
more frequent than the phrase "transient symptoms" would suggest.  

Criteria

The veteran's service-connected major depression has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under these criteria, a 50 percent rating 
is warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 

The service connected depressive disorder is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a grant 
of service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999). Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Analysis

Upon reviewing the rating criteria in relation to the evidence, it 
is found that the veteran's depressive disorder is best 
characterized by the currently assigned 30 percent disability 
evaluation for the entire period under consideration, and that the 
preponderance of the evidence is therefore against the claim for a 
higher initial disability evaluation.

At the veteran's November 1999 VA examination, the examiner 
indicated that the veteran's depressive disorder exhibited mild to 
moderate depressive symptoms secondary to loss of function and 
medical problems.  At the veteran's February 2003 VA examination, 
the examiner noted that the veteran's depressive disorder was 
secondary to her chronic pain and reduced capabilities and her 
depression alone produced mild to moderate dysfunction in her 
social interactions, work potential, and quality of life.  The 
addendum to the February 2003 VA examination indicated that her 
depression did not produce gross impairment of occupational or 
social functioning nor did it produce deficiencies in most areas 
such as work, family relations, judgment, or thinking.  Her speech 
was not illogical and she did not have an inability or difficulty 
in establishing and maintaining effective relationships.  She did 
not have panic attacks, impaired judgment, or disturbances in 
abstract thinking.  The examiner also noted that the veteran's 
symptoms were not fully controlled by continuous medication and 
appeared to be somewhat more frequent than the phrase "transient 
symptoms" would suggest.  

As to whether the veteran's service-connected depressive disorder 
rises to the level of 50 percent disabling or more, it is found 
that it does not.  There was no medical evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, to 
warrant a 50 percent disability evaluation under Diagnostic Code 
9434.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 50 percent for service-
connected hysterectomy with removal of ovaries, secondary to 
pelvic adhesive disease is denied.

Entitlement to a 50 percent evaluation for service-connected 
pelvic adhesive disease is granted.

Entitlement to a 30 percent evaluation for service-connected 
depressive disorder from September 13, 1999 to February 9, 2003is 
granted.

Entitlement to an evaluation in excess of 30 percent for service-
connection depressive disorder from February 10, 2003 is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



